Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2/24/2021 is acknowledged.



DETAILED ACTION
	This is the first action on the merits for application 16/305738.  Claims 1-16 are currently pending in this application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the first bumper receptacle" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by OLIVER (2003/0216203).

Regarding Claim 1, OLIVER teaches A tensioner for tensioning a belt in an engine, comprising: a base (22)(122) that is mountable to a stationary member [0024]; a first tensioner arm (24)(124) that is pivotably connected to the base (22)(122), wherein the first tensioner arm (24) is biased in a first pivot direction for the first tensioner arm (24); a first bumper (64)(164) on one of the base (22) and the first tensioner arm (24), which is engageable with a first travel limiter (30)(130) on the other of the base and the 

Regarding Claim 2, OLIVER teaches wherein the first bumper (64) has a proximal portion (right side of the bushing in Fig. 1) that is captured in the first bumper receptacle (66)(166), and a distal portion (left side of the bushing in Fig. 1) on which there is a distal face (distance from left to right) that is engageable with the first travel limiter (30)(130) to limit travel of the first tensioner arm (24)(124) in a second pivot direction for the first tensioner arm (24), wherein the first bumper (64)(164) has a longitudinal axis extending from the proximal portion to the distal face, and wherein the distal portion is spaced laterally from a side wall of the first bumper receptacle by a gap sized to limit lateral growth of the first bumper during compression of the first bumper [0023][0032][0051].

Regarding Claim 9, OLIVER teaches further comprising: a second tensioner arm (125) that is pivotably connected to the, wherein the second tensioner arm is biased in a second pivot direction for the second tensioner arm; a second bumper (165) on one of the base and the second tensioner arm, and which is engageable with a second travel .


Allowable Subject Matter
Claims 10-16 are allowable.
The prior art does not teach or suggest A tensioner for tensioning a belt in an engine, comprising: a base that is mountable to a stationary member; a first tensioner arm that is pivotably connected to the base, wherein the first tensioner arm is biased in a first pivot direction for the first tensioner arm; a first bumper held in a first bumper receptacle on one of the base and the first tensioner arm, and a first travel limiter on the other of the base and the first tensioner arm; and a first pulley rotatably mounted to the first tensioner arm and positioned to engage a first section of the belt, wherein the first bumper has a proximal portion that is captured in the first bumper receptacle, a distal portion on which there is a distal face that is engageable with the first travel limiter to limit travel of the first tensioner arm in a second pivot direction for the first tensioner arm, wherein the first bumper has a longitudinal axis extending from the proximal portion to the distal face, and wherein the distal portion is spaced laterally from a side 
The prior art does not teach or suggest A method for reducing peak hubloads in an endless drive arrangement for an engine, including a belt, a crankshaft that is driven by the engine to drive the belt, at least one accessory that is driven by the belt, and a tensioner including a base, a first tensioner arm that is movable relative to the base, a first pulley rotatably mounted on the tensioner arm and a tensioner biasing member that biases the first tensioner arm in a first free arm direction, the method comprising:
a)    providing a first bumper on one of the base and the first tensioner arm;
b)    providing a first travel limiter on the other of the base and the first tensioner arm; and
c)    moving the first tensioner arm relative to the base in a direction opposite to the first free arm direction, such that the bumper and the travel limiter engage one another, wherein the first bumper and the first travel limiter together have a selected first combined spring rate during engagement with one another, wherein the first combined spring rate increases progressively with compression between the first bumper and the first travel limiter with the other elements in Claim 16.

Claims 3, 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein an average combined spring rate over a first millimeter of compression between the first bumper and the travel limiter is less than about 4000N per mm with the other elements in Claim 5.
 The prior art does not teach or suggest wherein the first bumper has a distal face and the first travel limiter has a travel limiter face that is initially engageable with the distal face over a first contact area of the distal face, and which engages a progressively increasing area of contact of the distal face during increasing compression between the first bumper and the first travel limiter with the other elements in Claim 6.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654